Citation Nr: 0844649	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board for 
additional development in February 2005, in March 2008, and 
again in September 2008.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and February 2001, September 2003, and April 2005.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of issue on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and Social Security Administration (SSA) records.  

The Board notes that the veteran was not afforded a VA PTSD 
examination in connection with this claim.  As will be seen, 
the veteran's claimed stressors have not been corroborated.  
Absent a corroborated stressor, the veteran's claim of 
service connection for PTSD must fail.  A VA PTSD examination 
is therefore not required because it would serve no useful 
purpose.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006) (examination not required in absence of evidence 
establishing that a predicate event, injury, or disease 
occurred in service).  

In a written statement dated in June 2006, the veteran's 
attorney indicated that there was no other information or 
evidence to be submitted to substantiate the veteran's claim.  
VA has no duty to inform or assist that was unmet.

The evidence of record shows that the veteran's period of 
active duty included duty in the Pacific between January 16, 
1966, and January 15, 1967, during which he was assigned to 
the HHD (Headquarters and Headquarters Detachment), 10th 
Transportation Battalion, based at Cam Rhan Bay in the 
Republic of Vietnam beginning February 1, 1966.  The 
veteran's service records indicate that his military 
occupational specialty (MOS) was that of a personnel 
management specialist.  The veteran has described his duty in 
Vietnam as a clerk-typist.  There is no evidence that the 
veteran was a combatant, and he does not claim to have been.  

The veteran contends that he has PTSD that is caused by 
stressors he experienced while serving in Vietnam.  In 
support of his claim the veteran has submitted statements of 
averred stressors, as well as the report of a September 2001 
psychological evaluation conducted by J.C., Ph.D., who 
diagnosed the veteran with, inter alia, PTSD.  The diagnosis 
was in accordance with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  Dr. C. based 
his evaluation on the veteran's report that he was a Vietnam 
combat veteran in receipt of several combat decorations.  The 
veteran reported to Dr. C. that his primary duties while in 
Vietnam were working in the motor pool, and that he drove a 
lot of convoys.  The veteran reported to Dr. C. that he lost 
a lot of friends in Vietnam, and that on the day he arrived 
at Camp Alpha a nearby tent took a direct mortar hit, killing 
all inside.  He indicated that he had to help pick up bodies 
from the tent.  He also reported that he saw trucks in 
convoys run over mines and blow up, as well as seeing a lot 
of women and children who had been killed.  The veteran 
reported that he had intrusive thoughts on a daily basis as 
well as flashbacks three or four times per week.  He also 
reported emotional numbness in the aftermath of a terrorist 
attack on New York City, which occurred three days prior to 
the evaluation.  

A November 1999 VA mental health clinic record assessed the 
veteran as having a substance abuse diagnosis as well as 
depressive symptoms.  The following year, in August 2000, a 
psychiatry note recorded that the veteran reported that he 
was feeling very anxious and depressed, and that it all 
started after his wife lost her job the previous January.  
Also of record is the report of a VA examination conducted in 
August 2000 that diagnosed an adjustment disorder with mixed 
anxiety and depression, as well as antisocial personality 
trait.  An August 2002 discharge summary diagnosed PTSD, and 
based the diagnosis on the veteran's averments of combat 
experiences in Vietnam.  

In a July 2004 statement from the veteran's attorney, she 
averred that, while serving in Vietnam, the veteran was told 
to ride "shotgun" when his commanding officer wanted to 
take a truck someplace.  The veteran told his attorney that 
this happened about three times and that each time the trip 
was uneventful, but that it was nerve wracking because "it 
could have been the other way."  The veteran also averred 
that incoming fire was infrequent.  A May 2007 cursory PTSD 
screen was negative.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (which requires a diagnosis in accordance with 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Where, as here, VA determines that the veteran did not engage 
in combat with the enemy, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Accordingly, in the course of developing this claim, the 
agency of original jurisdiction (AOJ) attempted to verify 
each of the veteran's claimed stressors, all with negative 
results.  As regards the alleged attack on Camp Alpha, the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) reported that there was no evidence of any 
attack on Camp Alpha during the time period indicated by the 
veteran, and that there were no reports of any incidents 
involving sniper fire, convoy incidents, or injuries.  
Morning reports from the 10th Transportation Battalion 
indicated that there was one casualty during this period, but 
that the individual died in a motor vehicle accident, and, in 
any event, the dead soldier was not assigned to Cam Rhan Bay.    

Thus, there is of record medical evidence diagnosing PTSD in 
accordance with DSM-IV, but there is no credible supporting 
evidence that the claimed in-service stressors occurred, and 
therefore there can be no credible link between the veteran's 
current symptoms and a corroborated in-service stressor.  As 
noted, the evidence fails to show that the veteran was a 
combatant, nor has he claimed that he was, except generally 
when he was being interviewed by examiners.  Accordingly, his 
claimed stressors must be corroborated.  As discussed in the 
preceding paragraph, none of the veteran's claimed stressors 
has been corroborated.  Absent evidence of a corroborated in-
service stressor, any diagnosis of PTSD that was predicated 
on the veteran's uncorroborated stressors does not suffice.  
See Hayes v. Brown, 5 Vet. App. 60, 67-69 (1993) (it is 
reasonable for the Board to require some corroboration of the 
stressors claimed by the veteran in support of his claim for 
service connection for PTSD).  An award of service connection 
is not warranted by the evidence.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have PTSD that is traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


